20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58             Main Document
                                                  Pg 1 of 13



                                                                HEARING DATE: AUGUST 12, 2021
                                                                HEARING TIME: 10:00 A.M.

TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, as Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Deborah J. Piazza, Esq.
Robert A. Wolf, Esq.
Michael Z. Brownstein, Esq.
smarkowitz@tarterkrinsky.com
dpiazza@tarterkrinsky.com
rwolf@tarterrkinsky.com
mbrownstein@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A. INC.
dba de Grisogono USA, Inc.,                                     Case No. 20-10389 (DSJ)

                                  Debtor.
------------------------------------------------------------x

                 NOTICE OF HEARING ON TRUSTEE’S OBJECTION
           TO CLAIM NO. 10 FILED BY NEW YORK STATE DEPARTMENT OF
                             TAXATION AND FINANCE

         PLEASE TAKE NOTICE, that upon the Trustee’s Objection to Claim No. 10 Filed By

New York State Department of Taxation and Finance (the “Objection”), Deborah J. Piazza, in

her capacity as Chapter 7 trustee (the “Trustee”) of the estate of de Grisogono U.S.A. Inc., the

above-captioned debtor (the “Debtor”), by her counsel Tarter Krinsky & Drogin LLP, will move

before the Honorable David S. Jones, at the United States Bankruptcy Court for the Southern

District of New York, One Bowling Green, New York, New York 10004 at a telephonic hearing




{Client/086384/1/02429658.DOCX;1 }
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58   Main Document
                                                  Pg 2 of 13



to be held on August 12, 2021 at 10:00 a.m. (the "Hearing"), for an order pursuant to

Bankruptcy Code section 502(b) and Bankruptcy Rule 3007, reducing Claim No. 10.

         PLEASE TAKE FURTHER NOTICE, that responses to the Trustee’s Objection, if

any, shall: (i) be in writing; (ii) conform to the requirements of the Bankruptcy Code, the

Bankruptcy Rules, and the Local Rules of this Court; (iii) be filed with the Clerk of the

Bankruptcy Court with a courtesy copy delivered to the chambers of the Honorable David S.

Jones, United States Bankruptcy Judge, United States Bankruptcy Court, Southern District of

New York, One Bowling Green, New York, NY 10004; and (iv) be served upon (a) Michael Z.

Brownstein, Esq., Tarter Krinsky & Drogin LLP, attorneys for the Trustee, 1350 Broadway, 11th

Floor, New York, NY 10018, and (b) the Office of the United States Trustee, Southern District

of New York, 201 Varick Street, Room 1006, New York, New York 10014, Attn: Richard C.

Morrissey, Esq., so as to be filed and received on or before August 5, 2021 at 5:00 p.m. (the

“Response Deadline”).

         PLEASE TAKE FURTHER NOTICE, a written response to the Objection is only

required in the event you oppose the Trustee’s request to reduce Claim No. 10. If there are no

written responses to the Objection on or before the Response Deadline, the Bankruptcy Court

may grant the relief the Trustee has requested without a hearing and without further notice.

         PLEASE TAKE FURTHER NOTICE, that the Hearing will be held telephonically via

Court Solutions. Participants may sign up or register at www.court-solutions.com. The Hearing




{Client/086384/1/02429658.DOCX;1 }                   2
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58   Main Document
                                                  Pg 3 of 13



may be adjourned, from time to time, by announcement in open Court without any further or

other notice thereof.


Dated: New York, New York
       July 6, 2021
                                                  TARTER KRINSKY & DROGIN LLP
                                                  Counsel to Deborah J. Piazza,
                                                  Chapter 7 Trustee


                                                  By:    s/ Michael Z. Brownstein
                                                     Scott S. Markowitz, Esq.
                                                     Deborah J. Piazza, Esq.
                                                     Robert A. Wolf, Esq.
                                                     Michael Z. Brownstein, Esq.
                                                     1350 Broadway, 11th Floor
                                                     New York, New York 10018
                                                      (212) 216-8000
                                                      smarkowitz@tarterkrinsky.com
                                                      dpiazza@tarterkrinsky.com
                                                      rwolf@tarterkrinsky.com
                                                      mbrownstein@tarterkrinsky.com




{Client/086384/1/02429658.DOCX;1 }                   3
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58             Main Document
                                                  Pg 4 of 13



                                                                HEARING DATE: AUGUST 12, 2021
                                                                HEARING TIME: 10:00 A.M.

TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, as Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Deborah J. Piazza, Esq.
Robert A. Wolf, Esq.
Michael Z. Brownstein, Esq.
smarkowitz@tarterkrinsky.com
dpiazza@tarterkrinsky.com
rwolf@tarterrkinsky.com
mbrownstein@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A. INC.
dba de Grisogono USA, Inc.,                                     Case No. 20-10389 (DSJ)

                                  Debtor.
------------------------------------------------------------x

                 CHAPTER 7 TRUSTEE’S OBJECTION TO CLAIM
             OF THE NEW YORK STATE DEPARTMENT OF TAXATION
                       AND FINANCE (CLAIM NO. 10)

TO:      THE HONORABLE DAVID S. JONES
         UNITED STATES BANKRUPTCY JUDGE

         Deborah J. Piazza, chapter 7 trustee (the “Trustee”) of the estate of de Grisogono U.S.A.

Inc. (the “Debtor”), the above-captioned debtor, by her counsel, Tarter Krinsky & Drogin LLP

(“TKD”), hereby submits her objection to claim (the “Objection”), pursuant to which the Trustee

seeks an order under section 502 of Title 11 of the United States Code (the “Bankruptcy Code”)

and Rule 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), reducing

claim no. 10 (the “Claim”) filed by the New York State Department of Taxation and Finance



{Client/086384/1/02429578.DOCX;1 }
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58        Main Document
                                                  Pg 5 of 13



(“NYS”) from the sum of $147,250.01 to the sum of $26,442.97. In support of this Objection,

the Trustee respectfully sets forth and represents:

                                              JURISDICTION

         1.        This Court has jurisdiction over the Objection pursuant to 28 U.S.C. §§157(a) and

(b), 1334(b), and the “Standing Order of Referral of Cases to Bankruptcy Judges” of the United

States District Court for the Southern District of New York (Ward, Acting C.J.), dated July 10,

1984. The statutory predicates for the relief sought herein are Bankruptcy Code section 502 and

Bankruptcy Rule 3007(c).

         2.        Venue of this proceeding and this Objection is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409.

                                              BACKGROUND

         A.        GENERAL

         3.        On February 10, 2020 (the "Filing Date"), the Debtor filed the above-captioned case

(the “Debtor’s Case”) under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for

the Southern District of New York (the “Court”).

         4.        Shortly thereafter, Deborah J. Piazza was appointed as interim chapter 7 trustee of

the estate. She subsequently became permanent Trustee pursuant to Section 702(d) of the

Bankruptcy Code and by operation of law is currently acting in such capacity.

         5.        From approximately March 2017 through the end of January 2020, the Debtor

operated a retail jewelry store at 698-700 Madison Avenue, New York, New York. The Debtor was

known for its high-end jewelry and the unique design and quality of its products..




{Client/086384/1/02429578.DOCX;1 }                   2
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58         Main Document
                                                  Pg 6 of 13



         B.        THE CLAIM

         6.        NYS filed the Claim against the Debtor’s estate as a priority claim in the amount

of $147,250.01. (A copy of the claim is annexed hereto, as Exhibit 1).

                                           RELIEF REQUESTED

         7.        By this Objection, the Trustee objects to the Claim insofar as it is incorrect and

should be reduced to the amount of $26,442.97 and allowed as a priority claim in this case in the

reduced amount.

                                            BASIS FOR RELIEF

         8.        This Objection is made pursuant to Section 502 of the Bankruptcy Code which

provides, in relevant part, as follows:

                   (a) A claim or interest, proof of which is filed under Section 501 of this title, is
                       deemed allowed, unless a party in interest…objects.

                   (b) …if such objection to a claim is made, the court, after notice and a hearing,
                       shall determine the amount of such claim in lawful currency of the United
                       States as of the date of the filing of the petition, and shall allow such claim in
                       such amount, except to the extent that –

                             (1) such claim is unenforceable against the debtor and property of the
                                 debtor, under any agreement or applicable law for a reason other than
                                 because such claim is contingent or unmatured [.]

11 U.S.C. § 502(a), (b)(1).

         9.        By this Objection and pursuant to section 502(b)(1) of the Bankruptcy Code and

Bankruptcy Rules 3001 and 3007, the Trustee hereby seeks (i) to reduce the Claim as set forth in

this Objection, and (ii) such other and further relief as the Court deems appropriate.

                                      APPLICABLE LAW AND FACTS

         10.       NYS filed the Claim in the amount $147,250.01 for estimated unpaid sales taxes

for periods both pre and post the date of the filing of the Debtor’s petition. Plotzker & Agarwal

CPA (“PACPA”), the accountants that have been retained by the Trustee in this case, has been in


{Client/086384/1/02429578.DOCX;1 }                   3
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58        Main Document
                                                  Pg 7 of 13



communication with NYS and has filed appropriate tax returns for the relevant periods compiled

from the Debtor’s books and records which reflects an obligation due and owing to NYS of only

$26,442.97. Although PACPA contacted NYS in September of 2020, and again in June 2021,

NYS has not to date, to the best of the Trustee’s knowledge taken any material action to resolve

the Claim. Although NYS has advised PACPA that it will review the relevant documents during

July of 2021, the Trustee needs to dispose of this Claim insofar as it is the only real impediment

to closing this estate and making a final distribution to creditors.

         11.       A filed proof of claim is “deemed allowed, unless a party in interest . . . objects.”

11 U.S.C. § 502(a). If an objection refuting at least one of the claim's essential allegations is

asserted, the claimant has the burden to demonstrate the validity of the claim. See In re Oneida

Ltd., 400 B.R. 384, 389 (Bankr. S.D.N.Y. 2009).

         12.       Correctly filed proofs of claim “constitute [ ] prima facie evidence of the validity

[and amount] of the claim. To overcome this prima facie evidence, the objecting party must

come forth with evidence which, if believed, would refute at least one of the allegations essential

to the claim.” Sherman v. Novak (In re Reilly), 245 B.R. 768, 773 (2d Cir. BAP 2000) (internal

citations omitted); see also In re Vivaro Corp., 541 B.R. 144, 153–54 (Bankr. S.D.N.Y.

2015). By producing “evidence equal in force to the prima facie case,” an objector can negate a

claim's presumptive legal validity, thereby shifting the burden back to the claimant to “prove by

a preponderance of the evidence that under applicable law the claim should be

allowed.” Creamer v. Motors Liquidation Co. GUC Tr. (In re Motors Liquidation Co.), No. 12

Civ. 6074(RJS), 2013 WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (internal quotation marks

omitted); see also Vivaro Corp., 541 B.R. at 154.




{Client/086384/1/02429578.DOCX;1 }                   4
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58      Main Document
                                                  Pg 8 of 13



         13.       Section 502(b)(1) disallows any claim that is “unenforceable against the debtor

and property of the debtor, under any agreement or applicable law for a reason other than

because such claim is contingent or unmatured.” 11 U.S.C. § 502(b)(1). This provision is most

naturally understood to provide that, with limited exceptions, any defense to a claim that is

available outside of the bankruptcy context is also available in bankruptcy. Travelers Cas. &

Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 450–51, 127 S. Ct. 1199, 1204–05, 167

L. Ed. 2d 178 (2007)(citing 4 Collier ¶ 502.03[2] [b], at 502–22 (explaining that § 502(b)(1) is

generally understood to “make available to the trustee any defense” available to the debtor

“under applicable nonbankruptcy law”—i.e., any defense that the debtor “could have interposed,

absent bankruptcy, in a suit on the [same substantive] claim by the creditor”)).

         14.       As set forth above, the Claim should be reduced to the sum of $26,442.97 and

allowed as a priority claim in this case in said reduced amount. The Trustee, upon information

and belief, submits that the tax returns and other financial information delivered by PACPA to

NYS are based upon the Debtor’s books and records and are accurate and correct and NYS

should amend or have its claim reduced to the amount of $26,442.97.

         15.       The failure of the holder of the Claim to file a written response or appear at the

hearing on the Objection to the Claim may result in the Court entering an order expunging the

Claims.

         16.       The Trustee reserves her right to make any future objections to the Claim and to

any other proofs of claim filed in the Debtor’s case on the grounds set forth herein and/or on any

other appropriate grounds.




{Client/086384/1/02429578.DOCX;1 }                   5
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58   Main Document
                                                  Pg 9 of 13



                                                 NOTICE

         18.       The Trustee is serving a copy of this Objection upon (i) New York State

Department of Taxation & Finance at Bankruptcy Section, P.O. Box 5300, Albany, New York

12205-0300 which is the address designated in the Claim, (ii) the Debtor; and (iii) the Office of

the United States Trustee. The Trustee submits that such notice is proper and that no further

notice is required.

         WHEREFORE, the Trustee respectfully requests that this Court (i) enter an order

substantially in the form annexed hereto as Exhibit 2, expunging the Claim, and (ii) granting the

Trustee such other and further relief as is just.


Dated: New York, New York
       July 6, 2021

                                                         TARTER KRINSKY & DROGIN LLP
                                                         Counsel to Deborah J. Piazza,
                                                         Chapter 7 Trustee


                                                    By: s/ Michael Z. Brownstein
                                                       Scott S. Markowitz, Esq.
                                                       Deborah J. Piazza, Esq.
                                                       Robert A. Wolf, Esq.
                                                       Michael Z. Brownstein, Esq.
                                                       smarkowitz@tarterkrinsky.com
                                                       dpiazza@tarterkrinsky.com
                                                       rwolf@tarterrkinsky.com
                                                       mbrownstein@tarterkrinsky.com




{Client/086384/1/02429578.DOCX;1 }                   6
20-10389-dsj   Doc 94   Filed 07/06/21 Entered 07/06/21 11:46:58   Main Document
                                     Pg 10 of 13




                                 EXHIBIT 1
                   20-10389-dsj            Doc
                                           20-10389-dsj
                                               94 Filed 07/06/21
                                           20-10389-dsj  Claim
                                                         Claim 10-1
                                                               10-1Entered
                                                                      Filed
                                                                      Filed 07/06/21
                                                                            06/22/20
                                                                            06/22/20 11:46:58
                                                                                       Pg
                                                                                       Pg 11 of
                                                                                             of 1
                                                                                                1 Main Document
                                New York State Department of
                                                               Pg 11 of 13              Statement date: 6/23/2020
                                Taxation and Finance
                                Bankruptcy Section
                                PO Box 5300
                                Albany NY 12205-0300                                                                             Case number:              20-10389 SMB
                                                                                                         Refer to this number for inquiries
                                (518) 457-3160
                                                                                                                        Total claim amount:                $147,250.01

                       Pre-Petition Proof of Claim                                                                               Taxpayer ID#:             B-1 3-41 52668-1




                       UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF NEW YORK
                       ONE BOWLING GREEN, ROOM 631
                       NEW YORK, NY  10004-1408




         is    a   statement    of   tax   liabilities      for    DE   GRIS0G0N0      U.S.A,       INC. ,       Penalty   and   interest      for   each     liability
 This
 is   computed       to   2/10/2020.




 Unsecured           Priority        Liabilities



  Tax         Period            Notice
                                                             Tax               Penalty                   Interest                  Total         Type
  Type         End              Number




                           L - 051571399 - 6         147,250 . 01                    0.00                        0.00              147,250.01        EST
 SALES        02/29/20
                                                                                                         Total    4              147,250 .01




 Current       Annual     Interest     Rates    by   Tax   Type:   Sales      and   Use    -   14. 57,

 Liability         Type   Descriptions:        EST     Estimated        CNo   Return      Filed)




TC-988 (10/00)               200618230045003725
20-10389-dsj   Doc 94   Filed 07/06/21 Entered 07/06/21 11:46:58   Main Document
                                     Pg 12 of 13




                                 EXHIBIT 2
20-10389-dsj          Doc 94         Filed 07/06/21 Entered 07/06/21 11:46:58             Main Document
                                                  Pg 13 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A. INC.
dba de Grisogono USA, Inc.,                                     Case No. 20-10389 (DSJ)

                                  Debtor.
------------------------------------------------------------x

                  ORDER SUBORDINATING CLAIM NO. 10 FILED
          BY NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE

         Upon the Trustee’s Objection to Claim No. 10 (“Claim No. 10”) filed by the New York

State Department of Taxation and Finance (“NYS”) filed on July 6, 2021 [ECF No. ______] (the

“Objection”), seeking to reduce Claim No. 10 filed in the Debtor’s case by NYS from the

amount of $147,250.01 to the amount of $26,442.97; and the Court having considered the

Trustee’s Objection; and the Court having conducted a hearing on the Objection on August 12,

2021; and good cause having been shown for the relief provided herein; and upon all papers and

proceedings having been had herein; and upon the record of the hearing, and after hearing

counsel for the Trustee in support of the Objection; it is hereby:

         ORDERED, that Claim No. 10 filed by NYS in this case is hereby reduced to the amount

of $26,447.97 and allowed as a priority claim in the reduced amount of $26,447.97 (the

“Reduced Allowed Claim”); and it is further

         ORDERDED, that the Reduced Allowed Claim of NYS shall be paid in this case in

accordance with the priorities established under the Bankruptcy Code.

Dated: New York, New York
       August ______, 2021


                                                     THE HONORABLE DAVID S. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE



{Client/086384/1/02429636.DOCX;1 }
